DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 3-4 have been fully considered and are persuasive.  Examiner thanks Applicant for pointing out the omission of several limitations the Final Rejection of 05/26/2021.  After further consideration Examiner has determined claims 3 and 4 to be in condition for allowance (see below).
Applicant's arguments with respect to claims 1 and 5-6 have been fully considered but they are not persuasive.
Firstly, Applicant argues that Basu Mallick does not teach or suggest “the processor performs selection based on a result of sensing based on PSCCH decoding.”  Specifically, Applicant argues that while Basu Mallick may teach decoding, they are silent with respect to selecting resources based on said decoding.  Furthermore, despite the detection of “busy-ness” in coming control or data cycles, this concept is distinct from the above arrangement.  Examiner respectfully disagrees.  Basu Mallick teaches 
Secondly, Applicant argues that Feng does not teach or suggest selecting [resources] based on the transmission interval of a signal.”  Specifically, Applicant contends that the cited periodicity cited in Feng ¶ 0234 is not related to the selection of resource candidates.  Examiner respectfully disagrees.  Feng teaches results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources for transmitting the data (¶ 0211).  Furthermore, Feng teaches a periodicity of energy detection measurements occurring at every 100ms (¶ 0247, Fig. 12; see also ¶ 0175: energy measurements taken every 100ms which relates to the possible periodicity of data transmission).  Here, energy detection occurs at a periodicity of every 100ms over a 1000ms sensing window.  As the energy detection is ultimately used to determine available candidate resources and energy detection occurs at certain times, e.g., every 100ms which is related to transmission periodicity, it is clear that Feng teaches at least 
Applicant further argues that the transmission window and sensing window of Feng Figure 9 have purely incidental lengths and nowhere in Feng is it stated that the chosen transmission and sensing window are “based on a transmission interval.”  Examiner respectfully disagrees.  Nowhere in claim 1 (nor in any other claim) does the limitation the chosen transmission and sensing window are based on a transmission interval appear.  Therefore, Applicant’s arguments are not persuasive.  
Lastly, Applicant argues that there is no motivation to combine these reference. Examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir.
1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR
International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case,
Examiner has articulated motivation derived from the art itself. Specifically, the motivation to combine Feng with Basu Mallick would be to mitigate time and frequency resource collision in a V2X communication environment (Basu Mallick ¶ 0204). The
motivation to further combine Huawei would be to reduce resource collision in a V2Vcommunication environment (Huawei p. 2, sec. 2.2.1). As Applicant has not specifically articulated why the provided motivation is improper other than providing a conclusory statement, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2019/0182840) [“Feng”] in view of Basu Mallick et al. (US 2019/0116586) [“Basu Mallick”] in view of Huawei et al., UE Autonomous Resource Selection, 3GPP TSG RAN WG1 Meeting #84, R1-160307, St Julian’s, Malta, 15th – 19th February 2016 [“Huawei”].
Regarding claim 1, Feng teaches a user equipment comprising: 
a processor that selects [Feng ¶ 0178: receiver and processor of the transmitting device perform a resource sensing procedure] one or more resource candidates in a second time window after the first time window [Feng ¶ 0212: the remaining resources are resource candidates (i.e. resource candidates are selected) in the complete transmission window that are available for the UE to transmit data], wherein the processor selects based on a result of sensing performed in the first time window [Feng ¶ 0212: information is obtained from the sensing procedure (see Fig. 9: 1000ms sensing window is analogous to first time window)] based on a transmission interval of a signal that are repeated at a [Feng ¶ 0234: periodic vehicular data (such as the CAM messages) is transmitted with a periodicity of a multiple of 100 ms, wherein radio resource reservations are usually performed for periodic data; ¶ 0248: energy prediction is more accurate as it takes into account the possible periodicities of data transmissions (see also Fig. 12 showing the periodic repetition of specific resource blocks for transmission in a sensing window, i.e., first time window, occurring before a transmission window, i.e., second time window)];
a transmitter [Feng ¶ 0180: transmitter of the transmitting device transmits the first data using the selected radio resources] that selects a resource for transmitting a signal from the selected one or more resource candidates, and transmits the signal [Feng ¶ 0213: UE may chose highest ranking resource candidate (i.e. resource is selected) for being used for transmitting the data (see Fig. 11: data is transmitted)]. 
However, Feng does not explicitly disclose wherein the processor selects based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding and measurement of reception power of each of a plurality of resources.
However, Basu Mallick teaches the processor selects resource candidates based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding [Basu Mallick ¶ 0221: individual candidate SA messages (PSCCH) would be received and decoded and the vehicular mobile terminal can check if these indicate any future "busy-ness" in coming control/Data cycles].
[Basu Mallick ¶ 0204].
However, Feng in view of Basu Mallick does not explicitly disclose the sensing based on measurement of reception power.
However, Huawei teaches the sensing based on measurement of reception power [Huawei p. 2, sec. 2.2.1: Sensing can be based on measurement of RSRP of each resource units in the (pre)configured resource pool (SA resource pool), and if the measurement result exceeds a predefined threshold, the corresponding resource should be considered as occupied, otherwise it is available].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting resources for transmission in a second time interval based on sensing performed in a first time interval as taught by Feng with the method of performing SA period sensing using reception power measurement.  The motivation to do so would be to reduce resource collision in a V2V communication environment [Huawei p. 2, sec. 2.2.1]. 
Regarding claim 5, Feng in view of Basu Mallick in view of Huawei teaches the user equipment as claimed in claim 1, wherein, in a case where it is determined, based on the result of sensing, that a plurality of resources, which are repeated at a [Feng ¶ 0212: information is obtained from the sensing procedure (see Fig. 9: 1000ms sensing window is analogous to first time window) wherein the information is particular radio resources in the transmission window that are already reserved by other devices; Fig. 9: 1000ms sensing window where resources are sensed is a first time window correspond to repeated transmission resources in transmission interval shown to be in a future time], the processor excludes the resources from the one or more transmission resources from the one or more resource candidates [Feng ¶ 0246: n order to improve the transmission energy prediction, only related subframes are to be taken into account for the prediction.  In more detail, the related subframes in the sensing window are those that have a time distance of a possible data periodicity with regard to the radio resource candidates to be ranked].
Regarding claim 6, Feng teaches a signal transmission method executed by a user equipment comprising: selecting, based on a result of sensing performed in a first time window and on a transmission interval of a signal, one or more resource candidates in a second time window after the first time window [Feng ¶ 0212: information is obtained from the sensing procedure (see Fig. 9: 1000ms sensing window is analogous to first time window) wherein the information is particular radio resources in the transmission window that are already reserved by other devices…the remaining resources are resource candidates in the complete transmission window that are available for the UE to transmit data];  and 
[Feng ¶ 0213: UE may chose highest ranking resource candidate (i.e. resource is selected) for being used for transmitting the data (see Fig. 11: data is transmitted)].
However, Feng does not explicitly disclose selecting based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding and measurement of reception power of each of a plurality of resources.
However, Basu Mallick teaches selecting resource candidates based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding [Basu Mallick ¶ 0221: individual candidate SA messages (PSCCH) would be received and decoded and the vehicular mobile terminal can check if these indicate any future "busy-ness" in coming control/Data cycles].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting resources for transmission in a second time interval based on sensing performed in a first time interval as taught by Feng with the method of performing sensing on decoded resources of a PSCCH as taught by Basu Mallick.  The motivation to do so would be to mitigate time and frequency resource collision in a V2X communication environment [Basu Mallick ¶ 0204].
However, Feng in view of Basu Mallick does not explicitly disclose the sensing based on measurement of reception power.
However, Huawei teaches the sensing based on measurement of reception power [Huawei p. 2, sec. 2.2.1: Sensing can be based on measurement of RSRP of each resource units in the (pre)configured resource pool (SA resource pool), and if the measurement result exceeds a predefined threshold, the corresponding resource should be considered as occupied, otherwise it is available].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting resources for transmission in a second time interval based on sensing performed in a first time interval as taught by Feng with the method of performing SA period sensing using reception power measurement.  The motivation to do so would be to reduce resource collision in a V2V communication environment [Huawei p. 2, sec. 2.2.1]. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 3, the limitations “wherein the processor detects an unoccupied resource in the second time window, and excludes the unoccupied resource from the one or more resource candidates based on a predetermined condition on reception power of each of a plurality of resources that are repeated at a transmission interval” in combination with the remaining limitations of the claim is not found in any reasonable combination in the prior art, therefore, claim 3 is allowable.  Claim 4 is allowable due to its dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474